      Case 7:15-cv-05592-NSR-LMS Document 92 Filed 09/03/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 RAMIRO LEMUS, on behalf of himself and all others
 similarly situated,
                                                                   15CV5592 (NSR)(LMS)
                               Plaintiff,
                - against -                                                ORDER
 TODD PEZZEMENTI and NORTHERN TREE
 SERVICE,

                               Defendants.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J.

       On August 21, 2020, Plaintiff filed his inquest submission. Docket # 91. If Defendants

wish to file an opposition, they shall serve and file their opposition by no later than September

18, 2020. Plaintiff shall serve and file his reply, if any, by no later than September 25, 2020.

Dated: September 3, 2020
       White Plains, New York

                                             SO ORDERED,



                                             __________________________________
                                             Lisa Margaret Smith
                                             United States Magistrate Judge
                                             Southern District of New York
